(English Translation) 
 
Exhibit 10.6

Supplementary Contract for Data Integration Project of Phase I of Beijing
Municipal Management Information System of State Land, Resources and Housing
Affairs


Party A: Beijing Municipal Bureau of State Land and Resources
Party B: Beijing PKU Chinafront Technology CO., LTD.


This supplementary contract is to complete the Contract of Data Integration
Project Phase I of Beijing Municipal State Land and Resources and House Office
Information Administration System which was made between Party A and Party B.
According to the adjustment that has been made to the project, the parties
hereby agree as follows:
 
1. Due to the adjustment made to the mechanism and administrative function of
Beijing Municipal Bureau of State Land and Resources, Party B’s obligation to
fulfill the digitalizing and pixelizing work of 3.5 million housing files of
Beijing employees as agreed in the original contract should be terminated once
this supplementary contract is made between the two parties.
 
2. Based on the agreed project contents in the original contract, Party A also
entrusted Party B with the digitalizing and pixelizing work of land requisition
files, land transfer files, Foreign Enterprises Land Use files, gratis land
files, and land-use permits for construction and mining collected by
municipality and bureaus, the digitalizing work of Daxing Branch of State Land
and Resources Bureau.


The total amount of project fees of 5.16million Yuan will remain the same while
the obligations of Party B will include the unchanged part as agreed in the
original contract and the items added in this supplementary contract. 《Data
integration change and expense table of Beijing Municipal Bureau of State Land
and Resources》 is attached to this supplementary contract.
 
3. The contract becomes effect as soon as the signature and seal of the legal
representatives or authorized representatives of two parties.
 
4.This contract shall be written in Chinese and made in six copies with three
for each party. 
 
5. This supplementary contrast is based on the original contract. Articles which
are not involved in this supplementary contract will be executed in accordance
with the original contract.
 
6. Contract AppendixesæData integration change and expense table of Beijing
Municipal Bureau of State Land and Resources


Party A: Beijing Municipal Bureau of State Land and Resources
Legal (or authorized) Representative (Signature) :
Dec. 31st, 2005
Address: No. 2 of Hepingli North Street, Dongcheng Distric, Beijing City
Tel: 010-64406798 Fax: 010-64409803
 
Party B: Beijing PKU Chinafront Technology CO., LTD.
Legal (or authorized) Representative (Signature) :
Dec. 31st, 2005
Address: Room 717 of E-wing Center, No. 113 of Zhichun Road of Haidian District,
Beijing City
Tel: 010-82671299 Fax: 010-62637657
 

--------------------------------------------------------------------------------


 
Annex I:
 
Data integration change and expense table of Beijing Municipal Bureau of State
Land and Resources
 
Serial
 
 
 
 
 
Scanning
 
Unit
 
Total
   
no.
 
Items
 
Content
 
total
 
(Yuan)
 
(Yuan)
 
Remark
                       
1
 
File scanning
 
File grade VII ( approval
 
1,050,000
 
0.27
 
283,500.00
 
About item 4: description on total
       
on expropriation, transfer,
             
measurement area boundary land
       
foreign investment,
             
space data field boundary
       
construction land,
             
supplementary measurement:(1) land
       
minerals and others) total
             
space data completed through sample
       
30000 rolls of paper
             
survey and statistic, existing files,
       
documents scanning and
             
total area 120 square kilometer(
       
digitalization. (contain
             
within Wuhuan in 1990)
       
10000 rolls of Daxing
             
About item 4: unit price calculation
       
Branch files)
             
notes on land space data field
Serial
 
Items
 
Content
 
Total words(
 
Unit (Yuan/
 
Total (Yuan)
 
boundary supplementary
no.
         
typing in)
 
kiloword)
     
measurement:
                       
File data covers charging mode in
2
 
Inputting words
 
File grade VII ( approval
 
41,333,162
 
15.00
 
619,997.43
 
Beijing urban area and fieldwork
     
on expropriation, transfer,
             
measurement, according to " survey
       
foreign investment,
             
project product price” by State
       
construction land,
             
Bureau of Surveying and Mapping,
       
minerals and others) key
             
concrete contents are:
       
content extraction, words
             
(1) in borderline measurement(
       
inputting and database
             
cadastral survey), charging standard
       
establishment for total
             
is 27527.11 Yuan/ square kilometer
       
30000 rolls of paper
             
for 1: 2000 and 82037.48 Yuan/
       
documents. (contain
             
square kilometer for 1: 5000;
       
10000 rolls of Daxing
             
(2) this fieldwork measurement is
       
Branch files)
             
based on supplement and correction,

 

--------------------------------------------------------------------------------


 
Serial
 
Items
 
Content
 
Workload
 
Unit (Yuan /
 
Total (Yuan)
 
" survey project product price ",
no.
         
(person, month)
 
person,
     
measurement correction standard for
               
month)
     
1: 500-2:2000 scale landform map (

3
 
File
 
Development of inputting
 
28
 
10,000.00
 
280,000.00
 
measurement correction/ standard
   
digitalization
 
management software for
             
area) * standard size price * 1.3, and
   
and inputting
 
file grade VII(approval on
             
the correction coefficient of this
   
management
 
expropriation, transfer,
             
charging is 0.65;
   
software
 
foreign investment,
             
(3) calculation unit price under
       
construction land,
             
supplementary measurement of this
       
minerals and others).
             
fieldwork is 27527.11 * 0.65 Yuan/
Serial
 
Items
 
Content
 
Total
 
Unit (Yuan /
 
Total (Yuan)
 
square kilometer, i.e. 17892.62 Yuan/
no.
         
measurement area
 
square
     
square kilometer. Final negotiation
           
(square
 
kilometer)
     
price is 15000 Yuan / square
           
kilometer)
         
kilometer.
4
 
Land data
 
Data acquisition, map
 
120
 
15,000.00
 
1,800,000.00
 
About item 4: landright space data
   
field
 
making, field check and
             
field investigation, positioning
   
supplementary
 
correction completed
             
quantity and charging description:(1)
   
measurement
 
according to description in
             
through sampling analysis and
   
boundary
 
every file, land boundary
             
statistic on 120,000 landright file
       
of 1: 2000 basic landform
             
data, 90000 for small owners, 20000
       
map on Wuhuan, Beijing
             
for owners and overlap, merger exist
       
and 1: 500 cadastral map
             
in space orientation data. The space
       
within Sihuan.
             
data for large owners is 4400 under
Serial
 
Items
 
Content
 
Fieldwork
 
Investigation
 
Total (Yuan)
 
actual investigation.
no.
         
investigation
 
unit price
     
(2) considering that landright space
               
(Yuan)
     
data mainly distributed within

 

--------------------------------------------------------------------------------


 
5
 
Landright
 
According to description
 
4400
 
100.00
 
440,000.00
 
Liuhuan, concrete position shall be
   
space field
 
on every file, land data
             
addressed firstly according to file
   
investigation
 
covers all Beijing urban
             
data before positioning, charging
   
and
 
areas and counties, 1:
             
standard: 50 Yuan/ data investigation
   
positioning
 
10000 basic landform map
             
fee.
       
on Liuhuan, Beijing and 1:
             
State Bureau of Surveying and
       
500 cadastral map within
             
Mapping
       
Sihuan, 20,000 owner
             
"survey project product price":
       
landright position
             
Borderline measurement (cadastral
       
investigation, positioning
             
survey) ( measurement correction /
       
and check.
             
standard area) * standard size price *
                       
1.3:
                       
revision coefficient
Serial
 
Items
 
Content
 
Workload
 
Unit price
 
Total (Yuan)
   
no.
         
(person, month)
 
(Yuan /
                       
person,
                       
month)
               
1.6 ( note: words lack in
     
5,000.00
 
250,000.00
           
original file) land space
                       
polygon data close check,
                       
space data and attribute
                   
Landright file
 
data connection, data
                   
space
 
convergence check and
               
6
 
orientation
 
result database
                   
and office
 
establishment
                   
analysis
 
20,000 file data check,
 
60
 
5,000.00
 
300,000.00
           
space data and attribute
                       
data connection, data
                       
consistency check, result
                       
database establishment.
               
Serial
 
Items
 
Content
 
Workload
 
Unit price
 
Total (Yuan)
   

no.
         
(person, month)
 
(Yuan /
person,
                       
month)
               
Address match software
 
30
 
10,000.00
 
300,000.00
           
Employees housing file
 
63
 
10,000.00
 
630,000.00
 
Implementation before modification
   
Space
 
support, software design
               
7
 
processing
 
and development
                   
software
 
Auxiliarycoordinates
 
26
 
10,000.00
 
260,000.00
     
development
 
conversion registration
                     
software
                                       
Total price
             
5,160,000
   



Contract No.: JQSW06XM16
 

--------------------------------------------------------------------------------


 